Dissenting Opinion by
Judge Menoer :
I respectfully dissent. The Butler Education Association (Association) filed a grievance seeking the *554discharge of Vera E. Jones by the Butler Area School District (School District) for Ms. Jones’ failure to pay dues to maintain her teachers’ union membership. The School District refused to submit the matter to binding’ arbitration. The Pennsylvania Labor Relations Board (Board) ruled that the Association had not committed an unfair labor practice, and the School District appealed to the Court of Common Pleas of Butler County, which reversed the Board and, on authority of Dauphin County Technical School Education Association v. Dauphin County Area Vocational-Technical School Board, 24 Pa. Commonwealth Ct. 639, 357 A.2d 721 (1976), enjoined arbitration on the subject of discharging Ms. Jones for nonpayment of dues.
The majority today reverses and permits binding-arbitration on the question of whether or not Ms. Jones should he discharged from her employment. The majority states that the trial court “is incorrect in assuming that, because one remedy the arbitrator might fashion is invalid, arbitration is not a proper remedy.” My reading of the collective bargaining agreement convinces me that termination of employment was the only remedy that could derive its essence from the agreement. In fact, that is all the Association sought here.
Since we have held in Dauphin County Technical School Education Association v. Dauphin County Area Vocational-Technical School Board that an arbitrator is precluded from rendering an award which discharges a teacher for nonpayment of dues necessary to maintain her membership in a teacher s’, union, I would affirm the Court of Common Pleas of Butler County which followed our ruling in this regard.